EXHIBIT 10.58
APPLIED MATERIALS, INC.
AMENDED AND RESTATED
EMPLOYEE FINANCIAL ASSISTANCE PLAN
(as of December 18, 2008)
          APPLIED MATERIALS, INC. (the “Company”) hereby amends and restates in
its entirety the Applied Materials, Inc. Employee Financial Assistance Plan
adopted on September 10, 1999 (the “Plan”) effective as of December 18, 2008 to
read as follows:
SECTION 1 — BACKGROUND AND PURPOSES
          1.1 Background. The Plan permits the Company to provide officers and
employees with certain kinds of financial assistance. The Plan was first adopted
on March 5, 1981 and has been amended or amended and restated from time to time
thereafter. The Board of Directors of the Company (the “Board”) has determined
that the Plan may be reasonably expected to benefit the Company within the
meaning of Section 3.12 of the Company’s Bylaws.
          1.2 Purpose of the Plan. The Plan is intended to benefit the Company
by permitting it to assist present and future employees by providing funds or
guarantees that will assist them in relocation, purchasing homes, exercising
stock options and for other purposes which may be reasonably expected to benefit
the Company within the meaning of Section 3.12 of the Company’s Bylaws.
          1.3 Definitions. For purposes of the Plan, the following definitions
apply:
          1.3.1 “Committee” shall mean the Human Resources and Compensation
Committee of the Board of Directors of the Company.
          1.3.2 “Equity Advance” shall mean an advance by an agent of the
Company to a North American employee, with no obligation to repay, of sale
proceeds not to exceed 90% of the net equity in the former residence of the
employee, provided:
                    a. The funds are required and used by the employee to make a
down payment on the purchase of a new residence;
                    b. The funds are required in advance of the closing of the
sales transaction for the employee’s former residence; and
                    c. The net sales proceeds from the former residence are paid
to the Company.
          1.3.3 “Guaranteed Offer” shall mean a Home Sale Assistance service
pursuant to which an agent of the Company (pursuant to a relocation management
services contract with the Company) agrees to purchase the residence of a North
American employee if a suitable third party offer is not obtained.
          1.3.4 “Home Sale Assistance” shall mean the relocation services
provided by the Company to a North American employee pursuant to the “North
America Relocation Home Sale Assistance: Full Buyout Program” administered by
the Company’s North America Relocation Department. For clarification purposes,
the dollar limitations set forth for Home Sale Assistance in paragraphs 3.1, 3.2
and 3.3 below shall mean the maximum Equity Advance or Guaranteed Offer that may
be funded by or on behalf of the Company.

 



--------------------------------------------------------------------------------



 



          1.3.5 “Officers” shall mean, as to the Company, a corporate Vice
President and above, and as to any of the Company’s subsidiaries, a Vice
President and above.
          1.3.6 “Section 16 Officers” shall mean those individuals designated as
such by the Board of Directors of the Company.
          1.3.7 “Special Purpose Loan” shall mean a loan for automobile
assistance, housing assistance, exercising stock options or such other purpose
as is reasonably expected to benefit the Company.
SECTION 2 — LOANS
          2.1 Special Purpose Loans to Non-Officers Employed Outside North
America. The Regional Controller and the Human Resources Director, or their
functional equivalent, for the Company or a subsidiary, acting jointly and in
accordance with guidelines and limits approved in advance by the Vice President,
Global Human Resources and the Treasurer of the Company, may authorize a Special
Purpose Loan for automobile assistance, housing assistance, exercising stock
options or for other purposes to any employee employed outside North America who
is not an Officer of the Company, in an amount that, when aggregated with all
other outstanding Special Purpose Loans to such person, does not exceed a total
principal amount of $50,000 (as determined using the Company’s corporate
accounting currency exchange rate at the time of issuance of the then-requested
Special Purpose Loan).
          2.2 Loans Up to $100,000 to Non-Officers. Upon the written
recommendation of the Company’s Vice President, Human Resources as to each loan,
any of the Company’s Chief Executive Officer, President or Chief Financial
Officer may authorize a Company loan to any employee of the Company or any of
its subsidiaries who is not an Officer in an amount that, when aggregated with
all other outstanding loans by the Company to such person, does not exceed
$100,000.
          2.3 Loans Up to $200,000 to Non-Officers. Upon the written
recommendation of the Company’s Vice President, Human Resources as to each loan,
any two separate and individual of the Company’s Chief Executive Officer,
President and Chief Financial Officer may authorize a Company loan to any
employee of the Company or any of its subsidiaries who is not an Officer in an
amount that, when aggregated with all other outstanding loans by the Company to
such person, does not exceed $200,000.
          2.4 Loans to Officers other than Section 16 Officers. The Company’s
Chief Executive Officer and President, acting jointly, may authorize a Company
loan to any Officer of the Company or any of its subsidiaries, other than
Section 16 Officers, in an amount that, when aggregated with all other loans to
such Officer, does not exceed $200,000.
      “2.5 Term and Interest of Loans. The term for all loans made pursuant to
the authority set forth in paragraphs 2.1, 2.2, 2.3 and 2.4 above shall not
exceed five years and shall bear interest, if at all, at a rate to be determined
by the authorizing officers. Notwithstanding the foregoing, subject to the
approval set forth in paragraph 2.7.3 below, loans may be extended for a term
not to exceed seven years from the original date of the loan.”
          2.6 Other Loans. Loans not specifically authorized under paragraphs
2.1, 2.2, 2.3 and 2.4 hereof may be authorized by the Committee upon a finding
that any such loan may be reasonably expected to benefit the Company; provided,
however, that no loans may be made to Section 16 Officers.

-2-



--------------------------------------------------------------------------------



 



          “2.7 Loan Amendments, Modifications and Extensions.
               2.7.1 The Vice President, Global Human Resources and the
Treasurer of the Company, acting jointly, may authorize amendments,
modifications and extensions to any loans made by the Company pursuant to
paragraphs 2.1, 2.2, 2.3, 2.4 and 2.6.
               2.7.2 In the event that the Vice President, Global Human
Resources or the Treasurer of the Company is a recipient of a loan from the
Company for which an amendment, modification or extension is sought, then,
notwithstanding the authority set forth in paragraph 2.7.1 above, authority
shall vest in the Chief Financial Officer and either the Vice President, Global
Human Resources or the Treasurer of the Company, as appropriate, whose loan is
not subject to the proposed amendment, modification or extension.
               2.7.3 Notwithstanding the authority set forth in paragraph 2.7.1
above, the Chief Financial Officer and the Vice President, Global Human
Resources of the Company, acting jointly, may authorize: (i) the extension of
the loan for a term not to exceed seven years from the original date of the
loan, subject to the limitation set forth in paragraph 2.5 above; and (ii) the
forgiveness of all or a portion of a loan, provided the loan had not been made
to either of the aforementioned officers.
               2.7.4 On a loan-by-loan basis and subject to certain parameters
approved in advance by the Vice President, Global Human Resources and Treasurer,
the Vice President, Global Human Resources and the Treasurer of the Company,
acting jointly, may delegate their joint authority hereunder to any Assistant
Treasurer of the Company.
               2.7.5 In the event a loan, including a Special Purpose Loan, or
Equity Advance has been made to an employee who later becomes a Section 16
Officer, such loan or Equity Advance shall become due and payable immediately
upon the appointment of such employee as a Section 16 Officer.
SECTION 3 — HOME SALE ASSISTANCE
          3.1 Home Sale Assistance Up to $500,000 to North American
Non-Officers. The Company’s Vice President, Human Resources, or his or her
designee, may authorize Home Sale Assistance, including Guaranteed Offers and
Equity Advances, to any North American employee of the Company who is not an
Officer in an amount that does not exceed $500,000.
          3.2 Home Sale Assistance Up to $1,000,000 to North American
Non-Officers. The Company’s Vice President, Human Resources, and Treasurer, or
his or her designee, acting jointly, may authorize Home Sale Assistance,
including Guaranteed Offers and Equity Advances, to any North American employee
of the Company who is not an Officer in an amount that exceeds $500,000 but does
not exceed $1,000,000.
          3.3 Home Sale Assistance to North American Officers other than
Section 16 Officers. Upon the written recommendation by the Company’s Vice
President, Human Resources, the Company’s Chief Financial Officer and Treasurer,
acting jointly, may authorize Home Sale Assistance, including Guaranteed Offers
and Equity Advances, to any North American Officer of the Company other than
Section 16 Officers in an amount that does not exceed $1,000,000.

-3-



--------------------------------------------------------------------------------



 



          3.4 Home Sale Assistance to Section 16 Officers. The Committee may
authorize Home Sale Assistance to any Section 16 Officer upon a finding that
such Home Sale Assistance, including a Guaranteed Offer, may be reasonably
expected to benefit the Company; provided, however, that Section 16 Officers may
not receive Equity Advances.
          3.5 Other Home Sale Assistance. Home Sale Assistance which is not
already authorized or expressly prohibited under paragraphs 3.1, 3.2, 3.3 and
3.4 hereof may be authorized by the Committee upon a finding that such Home Sale
Assistance may be reasonably expected to benefit the Company.
          3.6 Limitations on Home Sale Assistance. All Home Sale Assistance
under this Plan is subject to the maximum dollar amount of outstanding Home Sale
Assistance, including Guaranteed Offers and Equity Advances, which shall be set
from time to time by the Committee.
SECTION 4 — ADMINISTRATION AND ACCOUNTING
          4.1 Special Purpose Loans. The Regional Controller, or his or her
functional equivalent, for the Company or a subsidiary shall administer all
Special Purpose Loans made in his or her region or area of responsibility and
quarterly shall report such loans to the Treasurer of the Company, including:
               a. the number and amounts of all Special Purpose Loans granted in
the reporting quarter; and
               b. the balances for all outstanding Special Purpose Loans as of
the end of the reporting quarter.
          4.2 Loans. The Treasurer of the Company shall administer all loans
made pursuant to this Plan and semi-annually shall report such loans and Special
Purpose Loans to the Committee, including:
               a. the outstanding balances of all loans, including Special
Purpose Loans, made during the six months preceding the date of the report; and
               b. the balances of all previously made loans, including Special
Purpose Loans, which remain outstanding as of the end of the six month reporting
period.
          4.3 Home Sale Assistance.
               4.3.1 The Company’s Vice President, Human Resources, or his or
her designee, shall administer all Home Sale Assistance made pursuant to the
Plan.
               4.3.2 The Controller of the Company shall ensure that outstanding
Home Sale Assistance, including all related Guaranteed Offers and Equity
Advances, are properly reserved and accounted for on the books and records of
the Company.
               4.3.3 The Treasurer of the Company shall semiannually report to
the Committee:
                         a. all Home Sale Assistance, including all related
Guaranteed Offers and Equity Advances, made during the six months preceding the
date of the report;
                         b. all previously made Guaranteed Offers and Equity
Advances that remain outstanding; and
                         c. the then-current fair market value of all acquired
properties.

-4-



--------------------------------------------------------------------------------



 



     4.4 Section 409A.
          Benefits under the Plan to employees who are U.S. taxpayers or whose
compensation under the Plan is otherwise subject to Section 409A of the Internal
Revenue Code and the regulations and guidance thereunder (“Section 409A”) shall
be made or provided in accordance with the requirements of Section 409A so as to
be exempt from or comply with Section 409A, in order to avoid the imposition of
additional taxation to the benefit recipient. For instance, taxable payments
(including but not limited to advances, reimbursements and any forgiveness of
loans) or benefits provided may be structured to comply with the “short-term
deferral” exception of Section 409A by requiring continued employment with the
Company or a subsidiary or affiliate of the Company on the date of payment or
provision of any taxable payment or reimbursement made under this Plan. The
preceding shall apply to any advances or lump sum payments under this Plan if no
alternate exception or compliance method is specified.
          Taxable payments may also be structured to comply with the “short-term
deferral” exception of Section 409A by requiring any taxable payment or benefit
to be made or provided not later than the 15th day of the third month following
the later of (i) the end of the calendar year or (ii) the end of Applied
Materials’ fiscal year, in each case during which the relevant payment or
benefit was authorized or earned, as applicable.
          As an alternative, which shall apply as a default to taxable
reimbursement and in-kind benefits which are subject to Section 409A, which do
not fall within another exception to Section 409A and for which no alternate
exception or compliance method is specified:
                         a. The period of time to which the employee is eligible
for the reimbursement or in-kind shall be as specified in the authorizing
document and, if not so specified, shall be deemed to end with the employee’s
termination of employment;
                         b. The amount of any such expense reimbursement or
in-kind benefit provided during a calendar year shall not affect the expenses
eligible for reimbursement or in-kind benefits (if any) to be provided in any
other calendar year;
                         c. Any such taxable reimbursement of the eligible
expenses shall be made no later than the last day of the calendar year that
immediately follows the calendar year in which the recipient incurred the
expense (and may be required to be paid earlier, as set forth above); and
                         d. With respect to the taxable portion of any such
benefit or reimbursement, such benefit or reimbursement shall not be subject to
liquidation or exchange for another benefit or payment; and
                         e. If the benefit recipient’s taxable year is not a
calendar year, all references to “calendar year” in this Section 4.4 will be
deemed to mean the benefit recipient’s taxable year.

-5-